14-1611
     Jaoude v. Hannah

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of December, two thousand fourteen.
 5
 6       PRESENT: RALPH K. WINTER,
 7                DENNIS JACOBS,
 8                BARRINGTON D. PARKER,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       MARIA L. JAOUDE,
13                Plaintiff-Appellant,
14
15                      -v.-                                             14-1611
16
17       MATTHEW E. HANNAH, TIME WARNER CABLE,
18       RITA J. BIONDI,
19                Defendants-Appellees.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                        MARIA L. JAOUDE, pro se,
23                                             Buffalo, New York.
24
25       FOR APPELLEES MATTHEW E.
26       HANNAH AND TIME WARNER
27       CABLE:                                A. VINCENT BUZARD, Harris Beach
28                                             PLLC, Pittsford, New York.

                                                  1
 1   FOR APPELLEE RITA J.
 2   BIONDI:                    MICHAEL T. HAGELIN, Hagelin
 3                              Kent, LLC, Buffalo, New York.
 4
 5        Appeal from a judgment of the United States District
 6   Court for the Western District of New York (Telesca, J.).
 7
 8        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 9   AND DECREED that the judgment of the district court be
10   AFFIRMED.
11
12        Appellant Maria L. Jaoude, pro se, appeals from the
13   order of the United States District Court for the Western
14   District of New York (Telesca, J.), dismissing the case for
15   lack of subject matter jurisdiction. We assume the parties’
16   familiarity with the underlying facts, the procedural
17   history, and the issues presented for review.
18
19        We review de novo a district court’s dismissal of an
20   action for lack of subject matter jurisdiction, including
21   dismissals under the Rooker-Feldman doctrine. Hoblock v.
22   Albany Cnty. Bd. of Elections, 422 F.3d 77, 83 (2d Cir.
23   2005). Under the Rooker-Feldman doctrine, federal courts
24   lack subject matter jurisdiction to review “cases brought by
25   state-court losers complaining of injuries caused by state
26   court judgments rendered before the district court
27   proceedings commenced and inviting district court review and
28   rejection of those judgments.” Exxon Mobil Corp. v. Saudi
29   Basic Indus. Corp., 544 U.S. 280, 284 (2005); see also
30   Hoblock, 422 F.3d at 85.
31
32        The district court properly dismissed the case for lack
33   of subject matter jurisdiction both under the Rooker-Feldman
34   doctrine and under 28 U.S.C. § 1332(a). Accordingly, we
35   affirm for the reasons stated by the district court.
36
37        For the foregoing reasons, and finding no merit in
38   Jaoude’s other arguments, we hereby AFFIRM the judgment of
39   the district court.
40
41                              FOR THE COURT:
42                              CATHERINE O’HAGAN WOLFE, CLERK
43
44




                                  2